Citation Nr: 1611243	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). In January 2016, the Veteran testified before the Board at a hearing held via videoconference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his January 2016 hearing, the Veteran stated that his PTSD had worsened in severity since the most recent VA examination conducted in October 2012.  In a November 2012 statement, the Veteran requested that he be provided a new VA examination because he felt that the October 2012 VA examination was rushed and did not capture the severity of his disability.  In light of the Veteran's contentions, the Board finds that a new VA examination should be scheduled in order to accurately assess his claim for increased rating.

At his January 2016 hearing, the Veteran also stated that he had been receiving treatment for his PTSD at the VA.  Therefore records dated since February 2014 should also be obtained.

The Veteran contends that he is unemployable due to his PTSD.  Thus, an opinion as to that issue should also be obtained.
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since February 2014.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to ascertain the current severity of his PTSD.  Copies of all pertinent records should be made available to the examiner.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, his PTSD.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible. 
 
3.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Copies of all pertinent records should be made available to the examiner.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (PTSD and eczema).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




